DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Application 
2	This instant Office Action is in response to Original Filing filed on 11/30/2021.
3.	This Office Action is made Non-Final.
4.	Claims 1-20 are pending.
 				Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 10/20/2022 and 10/20/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Claim Objections
1. 	Claim 2 is objected to because of the following informalities: Claim 2 line 2 recites “said additional messages” for consistency and clarity of record it is suggested to amend to recite “the
additional messages” Appropriate correction is required.
2. 	Claim 5 is objected to because of the following informalities: Claim 5 line 3 recites “said acknowledgement messages” for consistency and clarity of record it is suggested to amend to recite “the acknowledgment messages” Appropriate correction is required.
3. 	Claim 12 is objected to because of the following informalities: Line 3 recites “said additional messages” for consistency and clarity of record it is suggested to amend to recite “the additional messages” Appropriate correction is required.
4. 	Claim 15 is objected to because of the following informalities: line 3 recites “said acknowledgement messages” for consistency and clarity of record it is suggested to amend to recite “the acknowledgment messages” Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in
the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and
useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same
invention,” in this context, means an invention drawn to identical subject matter. See Miller v.
Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);
In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by
canceling or amending the claims that are directed to the same invention so they are no longer
coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting
rejection based upon 35 U.S.C. 101.
Claims 1-20 are provisionally rejected on the ground of statutory type (35 U.S.C. 101) double patenting as being unpatentable over claims 1-20 of Patent No. 10,999,012 and claims 1-20 of Application No. 17/245,922. This is a statutory double patenting rejection.
Note that the table below compares the claims of the present invention with the relevant claims 1-20 of Patent No. 10,999,012 and claims 1-20 of Application No. 17/245,922 wherein each claim that are similar or exact are in the same box side by side.


Current AP No. 17538128
Patent No. 10/999,012
CON No. 17245922
1. A method for data communication between a first node and a second node over a data path coupling the first node and the second node, the method comprising: forming one or more redundancy messages from data messages at the first node using an error correcting code; 

  transmitting first messages from the first node to the second node over the data path, the transmitted first messages including the data messages and the one or more redundancy messages;
 receiving second messages at the first node from the second node, the second messages being indicative of: (i) a rate of arrival at the second node of the first messages transmitted from the first node, and (ii) successful and unsuccessful delivery of the first messages transmitted from the first node to the second node; 
    maintaining a transmission rate limit according to the received second messages; maintaining a window size according to the received second messages; and limiting transmission of additional messages from the first node to the second node according to the maintained transmission rate limit and the maintained window size.

11. A communication apparatus comprising a first device having an interface for passing messages to and from a second device over a communication path coupling the first device to second device, the first device further comprising a communication controller configured to:
   form one or more redundancy messages from data messages at the first node using an error correcting code; 
    transmit first messages from the first node to the second node over the data path, the transmitted first messages including the data messages and the one or more redundancy messages;  

   receive second messages at the first node from the second node, the second messages being indicative of: (i) a rate of arrival at the second node of the first messages transmitted from the first node, and (ii) successful and unsuccessful delivery of the first messages transmitted from the first node to the second node; maintain a transmission rate limit according to the received second messages; maintain a window size according to the received second messages; and limit transmission of additional messages from the first node to the second node according to the maintained transmission rate limit and the maintained window size.
1. A method for data communication between a first node and a second node over a data path coupling the first node and the second node, the method comprising:
forming one or more redundancy messages from data messages at the first node using an error correcting code;
     transmitting first messages from the first node to the second node over the data path, the transmitted first messages including the data messages and the one or more redundancy messages;
  receiving second messages at the first node from the second node, the second messages being indicative of: (i) a rate of arrival at the second node of the first messages transmitted from the first node, and (ii) successful and unsuccessful delivery of the first messages transmitted from the first node to the second node;
maintaining a transmission rate limit according to the received second messages; maintaining a window size according to the received second messages; and limiting transmission of additional messages from the first node to the second node according to the maintained transmission rate limit and the maintained window size.


11.    A communication apparatus comprising a first device having an interface for passing messages to and from a second device over a communication path coupling the first device to second device, the first device further comprising a communication controller configured to:
form one or more redundancy messages from data messages at the first node using an error correcting code;
transmit first messages from the first node to the second node over the data path, the transmitted first messages including the data messages and the one or more redundancy messages;
receive second messages at the first node from the second node, the second messages being indicative of: (i) a rate of arrival at the second node of the first messages transmitted from the first node, and (ii) successful and unsuccessful delivery of the first messages transmitted from the first node to the second node;
maintain a transmission rate limit according to the received second messages; maintain a window size according to the received second messages; and limit transmission of additional messages from the first node to the second node according to the maintained transmission rate limit and the maintained window size.





1. A method for data communication between a first node and a second node over a data path coupling the first node and the second node, the method comprising: 
     forming one or more redundancy messages from data messages at the first node using an error correcting code; 
    transmitting first messages from the first node to the second node over the data path, the transmitted first messages including the data messages and the one or more redundancy messages; 
    receiving second messages at the first node from the second node, the second messages being indicative of: (i) a rate of arrival at the second node of the first messages transmitted from the first node, and (ii) successful and unsuccessful delivery of the first messages transmitted from the first node to the second node; 

maintaining a transmission rate limit according to the received second messages; maintaining a window size according to the received second messages; and limiting transmission of additional messages from the first node to the second node according to the maintained transmission rate limit and the maintained window size.

11. A communication apparatus comprising a first device having an interface for passing messages to and from a second device over a communication path coupling the first device to second device, the first device further comprising a communication controller configured to: form one or more redundancy messages from data messages at the first node using an error correcting code; transmit first messages from the first node to the second node over the data path, the transmitted first messages including the data messages and the one or more redundancy messages; receive second messages at the first node from the second node, the second messages being indicative of: (i) a rate of arrival at the second node of the first messages transmitted from the first node, and (ii) successful and unsuccessful delivery of the first messages transmitted from the first node to the second node; maintain a transmission rate limit according to the received second messages; maintain a window size according to the received second messages; and limit transmission of additional messages from the first node to the second node according to the maintained transmission rate limit and the maintained window size.
Analysis: In comparing both pending applications they are claiming similar subject matter relating to forming one or more redundancy messages from data messages at the first node using an error correcting code, determining rate and successful and unsuccessful delivery of the messages while maintaining a window size.
2. The method of claim 1, wherein limiting transmission of the additional messages according to the maintained transmission rate limit includes limiting a transmission rate of said additional messages.

12. The communication apparatus of claim 11, wherein limiting transmission of the additional messages according to the maintained transmission rate limit includes limiting a transmission rate of said additional messages.
2.    The method of claim 1, wherein limiting transmission of the additional messages according to the maintained transmission rate limit includes limiting a transmission rate of said additional messages.

12.    The communication apparatus of claim 11, wherein limiting transmission of the additional messages according to the maintained transmission rate limit includes limiting a transmission rate of said additional messages.


 2. The method of claim 1, wherein limiting transmission of the additional messages according to the maintained transmission rate limit includes limiting a transmission rate of said additional messages.

12. The communication apparatus of claim 11, wherein limiting transmission of the additional messages according to the maintained transmission rate limit includes limiting a transmission rate of said additional messages.
Analysis: In comparing both pending applications they are claiming similar subject matter relating to transmission rate limit includes limiting a transmission rate of said additional messages.
3. The method of claim 1, wherein the window size comprises a congestion control window size.

13. The communication apparatus of claim 11, wherein the window size comprises a congestion control window size.
3.    The method of claim 1, wherein the window size comprises a congestion control window size.

13.    The communication apparatus of claim 11, wherein the window size comprises a congestion control window size.
3. The method of claim 1, wherein the window size comprises a congestion control window size.

13. The communication apparatus of claim 11, wherein the window size comprises a congestion control window size.
Analysis: In comparing both pending applications they are claiming similar subject matter relating to congestion control window size. 
4. The method of claim 1, wherein limiting transmission of the additional messages according to the maintained window size includes limiting a number of the additional messages not yet acknowledged as successfully delivered to the second node according to the window size.

14. The communication apparatus of claim 11, wherein limiting transmission of the additional messages according to the maintained window size includes limiting a number of the additional messages not yet acknowledged as successfully delivered to the second node according to the window size.
4.    The method of claim 1, wherein limiting transmission of the additional messages according to the maintained window size includes limiting a number of the additional messages not yet acknowledged as successfully delivered to the second node according to the window size.

14.    The communication apparatus of claim 11, wherein limiting transmission of the additional messages according to the maintained window size includes limiting a number of the additional messages not yet acknowledged as successfully delivered to the second node according to the window size.


 4. The method of claim 1, wherein limiting transmission of the additional messages according to the maintained window size includes limiting a number of the additional messages not yet acknowledged as successfully delivered to the second node according to the window size.

14. The communication apparatus of claim 11, wherein limiting transmission of the additional messages according to the maintained window size includes limiting a number of the additional messages not yet acknowledged as successfully delivered to the second node according to the window size.
Analysis: In comparing both pending applications they are claiming similar subject matter relating to transmission limit includes limiting a number of the additional messages.
5. The method of claim 1, wherein receiving the second messages indicative of the rate of arrival comprises receiving acknowledgment messages from the second node, wherein a rate of arrival of said acknowledgment messages is indicative of the rate of arrival of the messages at the second node.

15. The communication apparatus of claim 11, wherein receiving the second messages indicative of the rate of arrival comprises receiving acknowledgment messages from the second node, wherein a rate of arrival of said acknowledgment messages is indicative of the rate of arrival of the messages at the second node.
5.    The method of claim 1, wherein receiving the second messages indicative of the rate of arrival comprises receiving acknowledgment messages from the second node, wherein a rate of arrival of said acknowledgment messages is indicative of the rate of arrival of the messages at the second node.

15.    The communication apparatus of claim 11, wherein receiving the second messages indicative of the rate of arrival comprises receiving acknowledgment messages from the second node, wherein a rate of arrival of said acknowledgment messages is indicative of the rate of arrival of the messages at the second node.


5. The method of claim 1, wherein receiving the second messages indicative of the rate of arrival comprises receiving acknowledgment messages from the second node, wherein a rate of arrival of said acknowledgment messages is indicative of the rate of arrival of the messages at the second node.

15. The communication apparatus of claim 11, wherein receiving the second messages indicative of the rate of arrival comprises receiving acknowledgment messages from the second node, wherein a rate of arrival of said acknowledgment messages is indicative of the rate of arrival of the messages at the second node.
Analysis: In comparing both pending applications they are claiming similar subject matter relating to the rate of arrival comprises receiving acknowledgment messages.
6. The method of claim 5, wherein the rate of arrival of the acknowledgment includes a rate of acknowledgment of packets.

16. The communication apparatus of claim 15, wherein the rate of arrival of the acknowledgment includes a rate of acknowledgment of packets.
6.    The method of claim 5, wherein the rate of arrival of the acknowledgment includes a rate of acknowledgment of packets.

16.    The communication apparatus of claim 15, wherein the rate of arrival of the acknowledgment includes a rate of acknowledgment of packets.
 6. The method of claim 5, wherein the rate of arrival of the acknowledgment includes a rate of acknowledgment of packets.

16. The communication apparatus of claim 15, wherein the rate of arrival of the acknowledgment includes a rate of acknowledgment of packets.
Analysis: In comparing both pending applications they are claiming similar subject matter relating to a rate of acknowledgment of packets.
7. The method of claim 1, wherein the second messages include third messages indicative of the rate of arrival and fourth messages indicative of successful and unsuccessful delivery of the first messages.

17. The communication apparatus of claim 11, wherein the second messages include third messages indicative of the rate of arrival and fourth messages indicative of successful and unsuccessful delivery of the first messages.
7.    The method of claim 1, wherein the second messages include third messages indicative of the rate of arrival and fourth messages indicative of successful and unsuccessful delivery of the first messages.

17.    The communication apparatus of claim 11, wherein the second messages include third messages indicative of the rate of arrival and fourth messages indicative of successful and unsuccessful delivery of the first messages.

 7. The method of claim 1, wherein the second messages include third messages indicative of the rate of arrival and fourth messages indicative of successful and unsuccessful delivery of the first messages.

17. The communication apparatus of claim 11, wherein the second messages include third messages indicative of the rate of arrival and fourth messages indicative of successful and unsuccessful delivery of the first messages.
Analysis In comparing both pending applications they are  claiming similar subject matter relating to successful and unsuccessful delivery of the first messages.
8. The method of claim 1, wherein a single message of the second messages is indicative of: (i) the rate of arrival at the second node of the first messages transmitted from the first node, and (ii) successful and unsuccessful delivery of the first messages transmitted from the first node to the second node.

18. The communication apparatus of claim 11, wherein a single message of the second messages is indicative of: (i) the rate of arrival at the second node of the first messages transmitted from the first node, and (ii) successful and unsuccessful delivery of the first messages transmitted from the first node to the second node.
8.    The method of claim 1, wherein a single message of the second messages is indicative of:
(i)    the rate of arrival at the second node of the first messages transmitted from the first node, and
(ii)    successful and unsuccessful delivery of the first messages transmitted from the first node to the second node.

18.    The communication apparatus of claim 11, wherein a single message of the second messages is indicative of: (i) the rate of arrival at the second node of the first messages transmitted from the first node, and (ii) successful and unsuccessful delivery of the first messages transmitted from the first node to the second node.
 8. The method of claim 1, wherein a single message of the second messages is indicative of: (i) the rate of arrival at the second node of the first messages transmitted from the first node, and (ii) successful and unsuccessful delivery of the first messages transmitted from the first node to the second node.

18. The communication apparatus of claim 11, wherein a single message of the second messages is indicative of: (i) the rate of arrival at the second node of the first messages transmitted from the first node, and (ii) successful and unsuccessful delivery of the first messages transmitted from the first node to the second node.
Analysis: In comparing both pending applications they are claiming similar subject matter relating to the rate of arrival of messages.
9. The method of claim 1, wherein the error correcting code is a linear error correcting code.

19. The communication apparatus of claim 11, wherein the error correcting code is a linear error correcting code.

10. The method of claim 1, wherein the error correcting code is a nonlinear error correcting code.

20. The communication apparatus of claim 11, wherein the error correcting code is a nonlinear error correcting code.
9.    The method of claim 1, wherein the error correcting code is a linear error correcting code.

19.    The communication apparatus of claim 11, wherein the error correcting code is a linear error correcting code.

10. The method of claim 1, wherein the error correcting code is a nonlinear error correcting code.

20. The communication apparatus of claim 11, wherein the error correcting code is a nonlinear error correcting code.
 9. The method of claim 1, wherein the error correcting code is a linear error correcting code.

19. The communication apparatus of claim 11, wherein the error correcting code is a linear error correcting code.

10. The method of claim 1, wherein the error correcting code is a nonlinear error correcting code.

20. The communication apparatus of claim 11, wherein the error correcting code is a nonlinear error correcting code.
Analysis: In comparing both pending applications they are claiming similar subject matter relating to linear error correcting code and non-linear code.


	With respect to claims, the Pending Application is similar to the patented application and co-pending application.
Allowable Subject Matter
1. 	Claims 1-20 are rejected under a statutory type (35 U.S.C. 101) double patenting rejection. They include allowable subject matter. However, a statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
2.	As to Independent Claims 1 and 11, the limitations recited in the claims along with its dependent claims are allowed because in combination with their dependent claims the closest prior arts, Sivakumar et al. 2003/0067877 discloses in Abstract a system and method for communicating between source and destination transmission and ordering segments of information based on a priority, adjusting a rate at which information is provided to a communication medium; and transmitting the information; Section [0043] a priority order assigned to the data is assigned according to an expert system on the sender side which replicate (i.e. redundant) important data or data packets for transmissions along the data path based on the priority and other techniques for error correction coding may also be applied; Section [0097] increasing congestion control window; the prior art Komandur et al. US 20030128672 discloses in Section [0003] invention relates to wireless packet data network relating to transmission and flow control; Section [0007] TCP causes transmission rate to ramp-up in a sliding window at the beginning of a packet flow; after reaching a threshold on sliding window size, TCP slowly increases the transmission rate; Section [0045] during packet transmission and retransmission various optimization schemes including transmission rate regulation, expedited congestion window and reducing redundant transmission; and the prior art Gibart et al. 2004/0153534 discloses in Section [0014] The second node may send data messages to the first node at no less than a first rate and the ping may be a count value incremented at less than the first rate; Section [0037] the safety protocol running on a processor on node 12(a), receives the message and formats it to incorporate additional safety aspects, such as, by adding of error detecting codes and data redundancy to the message; Section [0046] messages also include a ping count 40 which is a number slowly incremented over time. 
However, Sivakumar in view of Komandur and in further view of Gibart do not render obvious in combination with other limitations in the independent claims the claim elements A method for data communication between a first node and a second node over a data path coupling the first node and the second node, the method comprising: forming one or more redundancy messages from data messages at the first node using an error correcting code; transmitting first messages from the first node to the second node over the data path, the transmitted first messages including the data messages and the one or more redundancy messages; receiving second messages at the first node from the second node, the second messages being indicative of: (i) a rate of arrival at the second node of the first messages transmitted from the first node, and (ii) successful and unsuccessful delivery of the first messages transmitted from the first node to the second node; maintaining a transmission rate limit according to the received second messages; maintaining a window size according to the received second messages; and limiting transmission of additional messages from the first node to the second node according to the maintained transmission rate limit and the maintained window size.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag G. Shah can be reached on (571)272-3144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

December 2, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477